Case: 1:16-cv-05079 Document #: 422 Filed: 08/16/19 Page 1 of 1 PageID #:11420

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Derell Pruitt, et al.
                                           Plaintiff,
v.                                                        Case No.: 1:16−cv−05079
                                                          Honorable Robert M. Dow Jr.
Personnel Staffing Group, LLC, et al.
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 16, 2019:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Defendants' motions to
deny class certification [363, 366, 373, 374, 375, 378, 382] are stricken as superseded.
Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
